Citation Nr: 0711385	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  00-22 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for chondromalacia patella of the right knee.

2.  Entitlement to an initial disability rating in excess of 
10 percent for chondromalacia patella of the left knee.

3.  Entitlement to an initial disability rating in excess of 
10 percent for bilateral pes planus with metatarsalgia, 
history of hallux valgus, bunions, plantar fasciitis, 
hammertoes, heel spurs and tarsal tunnel syndrome.  

4.  Entitlement to an initial disability rating in excess of 
10 percent for varicose veins of the right leg.

5.  Entitlement to an initial disability rating in excess of 
10 percent for varicose veins of the left leg.

6.  Entitlement to an initial disability rating in excess of 
40 percent for fibromyalgia.

7.  Entitlement to separate evaluations for disabilities of 
the wrists, shoulders, and hips.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served for more than twenty years on active duty 
from February 1973 to February 1997.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a May 1997 decision of the RO 
that, in part, granted service connection for chondromalacia 
patella of each knee and for varicose veins of each leg-each 
evaluated as noncompensably disabling; and granted service 
connection for bilateral foot disorders and for 
fibromyalgia-each evaluated as 10 percent disabling.  The 
veteran appealed for higher initial ratings.

In September 2000, the RO increased the disability 
evaluations to 10 percent for chondromalacia patella of each 
knee; and increased the disability evaluation to 40 percent 
for fibromyalgia and combined disabilities involving the 
wrists, shoulders, and hip under that diagnosis.  Because 
higher evaluations are available, and the veteran is presumed 
to seek the maximum available benefit for a disability, each 
of the claims remains on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

Also, in September 2000, the RO granted service connection 
and assigned an initial 10 percent disability evaluation for 
gastritis and duodenitis (formerly claimed as hiatal hernia, 
excessive belching, and esophageal suppression), effective 
March 1, 1997.  In April 2004, the RO granted service 
connection and assigned noncompensable evaluations for 
residuals of a left ankle sprain and for sprain of the left 
big toe, effective March 1, 1997.  As the record reflects no 
disagreement with either the initial ratings or the effective 
date assigned for each of these disabilities, the RO's grants 
of service connection resolve those issues and they are no 
longer before the Board.  

In June 2005, the Board remanded the matters on appeal for 
additional development.

For reasons expressed below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran when further action is required.


REMAND

The veteran contends that each of the service-connected 
disabilities is more severe than currently rated, and 
warrants a higher initial disability rating.

On review of the claims folder, it appears that the veteran 
may not have received timely notification of the examinations 
scheduled for October 5, 2006, for which she failed to 
appear.  The notice for the examinations is dated the same 
day as the scheduled examinations.  Records in the claims 
folder also do not reflect timely notification of prior 
examinations, for which the veteran failed to appear.  Under 
the circumstances, it is the judgment of the Board that the 
veteran should be given another opportunity to report for VA 
examinations.

During the course of this appeal, VA revised the criteria 
pertaining to the cardiovascular system, effective on 
January 12, 1998.  62 Fed. Reg. 65208 (December 11, 1997) 
(codified at 38 C.F.R. § 4.104 (2006)).  The revised rating 
criteria are not applicable to the period prior to their 
effective date, while VA must consider the applicability of 
the revised and former versions of the rating criteria for 
the period after the effective date of the change.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997); VAOPGCPREC 7-2003; 69 Fed. Reg. 
25,179 (2004).

Moreover, adjudication of the claims for a higher initial 
disability evaluation should include specific consideration 
of whether "staged ratings" (assignment of different 
ratings for distinct periods of time based on the facts 
found), pursuant to Fenderson v. West, 12 Vet. App. 119, 126 
(1999), are appropriate.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain names 
and addresses of all medical care 
providers who treated the veteran for 
chondromalacia patella of each knee, 
bilateral foot disorders, varicose veins, 
and fibromyalgia since June 2005.  After 
securing the necessary release, obtain 
these records.

2.  Afford the veteran an appropriate VA 
examination, for evaluation of the 
service-connected chondromalacia patella 
of each knee and the bilateral foot 
disorders (pes planus with metatarsalgia, 
history of hallux valgus, bunions, 
plantar fasciitis, hammertoes, heel spurs 
and tarsal tunnel syndrome).  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the examiner(s), and the report of the 
examination should note review of the 
claims folder.  

The examiner should specify the degrees 
of flexion and extension for each knee, 
and should note whether there is any 
additional limitation of motion due to 
pain, weakened movement, excess 
fatigability, or incoordination. This 
determination should be expressed in 
terms of degrees of additional limited 
motion.
  
The examiner should also comment 
specifically on whether there is 
recurrent subluxation or lateral 
instability in either knee, and if 
present, on its severity (mild, moderate 
or severe).  

The examiner should render specific 
findings for each foot with respect to 
the existence and extent (or frequency, 
as appropriate) of:  weight bearing line 
over or medial to the great toe; inward 
bowing of the tendo Achilles; pain on 
manipulation and use of the feet; marked 
deformity (pronation, abduction); 
indications of swelling on use; 
characteristic callosities; tenderness of 
plantar surfaces of the feet; and whether 
use of orthopedic shoes or appliances 
improves the condition.  In providing the 
findings, the examiner should, to the 
extent possible, distinguish the symptoms 
attributable to service-connected 
bilateral foot disorders from those of 
other foot conditions.  However, if it is 
not medically possible to do so, the 
examiner should clearly so state, 
indicating that the findings are with 
respect to the veteran's overall foot 
impairment.

These specific findings are needed to 
rate the veteran's disabilities in 
accordance with the rating schedule.  It 
is therefore important that the 
examiner(s) furnish the requested 
information.

3.  Afford the veteran an appropriate VA 
examination, for evaluation of the 
service connected varicose veins of each 
leg.  The entire claims file, to include 
a complete copy of this REMAND, must be 
made available to the examiner(s), and 
the report of the examination should note 
review of the claims folder.  

The examiner should render specific 
findings for each leg with respect to the 
existence and extent (or frequency, as 
appropriate) of:  edema, stasis 
pigmentation, eczema, ulceration, 
subcutaneous induration, and pain.

The examiner should also indicate, for 
each leg, whether the veteran's varicose 
veins approximate a moderately severe 
disability involving the superficial 
veins above and below the knee with 
varicosities of the long saphenous.

These specific findings are needed to 
rate the veteran's disabilities in 
accordance with the rating schedule.  It 
is therefore important that the 
examiner(s) furnish the requested 
information.

4.  Afford the veteran an appropriate VA 
examination, for evaluation of the 
service-connected fibromyalgia and 
associated disabilities of bilateral 
wrists, shoulders, and hips.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the examiner(s), and the report of the 
examination should note review of the 
claims folder.  

The examiner(s) should identify all 
tender points, and indicate the extent of 
the veteran's fatigue, sleep disturbance, 
stiffness, paresthesia, headaches, 
depression, anxiety, Raynaud's symptoms, 
and level of pain.  The examiner(s) 
should describe and quantify, to the 
extent possible, the effect of pain upon 
daily functioning, as well as during 
flare-ups.  If symptoms are attributable 
to various disorders, the examiner(s) 
should clearly identify which symptoms 
are attributable to each disorder.

The examiner(s) should render an opinion 
as to whether it is at least as likely as 
not that identifiable symptoms and 
functional loss associated with 
fibromyalgia and disabilities of 
bilateral wrists, shoulders, and hips are 
sufficiently distinguishable as to 
warrant consideration as separate 
disabilities for evaluation purposes.

These specific findings are needed to 
rate the veteran's disabilities in 
accordance with the rating schedule.  It 
is therefore important that the 
examiner(s) furnish the requested 
information. 

5.  If the veteran fails to report to any 
scheduled examination(s), obtain and 
associate with the record a dated copy of 
any notice to the veteran of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

6.  After ensuring that the requested 
actions are completed, re-adjudicate the 
claims with consideration of all 
applicable criteria for evaluating the 
veteran's service-connected disabilities, 
as well as whether "staged rating" 
pursuant to Fenderson is warranted. 

7.  If the benefits sought on appeal 
remain denied, issue a supplemental 
statement of the case (SSOC) before the 
claims file is returned to the Board, if 
otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



